Laughlin, J.
(dissenting):
The nonsuit was granted on the ground that the action was brought prematurely.
It was admitted on the trial that one A. H. Ehrlich assigned to the defendant sixteen fire insurance policies, aggregating $15,500, as security for an indebtedness owing by him to the defendant; that thereafter the property covered by the insurance policies was damaged or destroyed by fire, and prior to the commencement of the action the defendant had collected on the policies the sum of $5,500, and that actions are .pending for the recovery of .the balance. According to the testimony of the plaintiff and to inferences that may reasonably be drawn therefrom, at the time of or after assigning the policies to the defendant, he had an interview with one Gans, who was president and treasurer of the defendant with respect to giving the plaintiff a writing or order as a condition of plaintiff’s loaning to Ehrlich the sum of $1,000, and Ehrlich thereafter gave Gans an order in writing, the contents of which were not shown, but upon it Gans executed and delivered to the plaintiff a writing as follows:
“I, the undersigned, L. L. Gans, Treasurer of the Giveen Manufacturing Company, agree to pay Abraham Cohen, One thousand ■ ($1,000) dollars upon receipt of payment of Eire Insurance Policies, pertaining A. H. Ehrlich’s loss by fire."
“ GIYEEH MEG, CO.
“ L. L. Gans, Treasurer.”
Ho question is raised with respect to the authority of Gans to act for the defendant in the premises. The plaintiff claim's to have made *622out a prima, facie case on the theory that the writing quoted was ambiguous and that the parol evidence received without objection shows that the defendant agreed to pay the plaintiff out of the first moneys received on the insurance policies. The respondent contends that the contract is not ambiguous and that the complaint was framed on the theory that .the plaintiff was only entitled to recover after .the defendant collected all that was collectible on the insurance policies, and that as no amendment of the complaint was asked fo'r or allowed, it cannot be amended on the appeal for the purpose of reversing the judgment. It is alleged in the complaint that certain fire insurance policies were assigned by Ehrlich to defendant on October 17, 1908; that plaintiff paid to Ehrlich $1,000 at the special instance and request of the defendant ; that . on or about the 3d day of February, 1909, the defendant in consideration of said payment entered into an agreement with the plaintiff whereby it agreed to pay to him “the sum' of One thousand ($1,000) dollars, upon receipt by the defendant of the.payment, of the loss sustained by the said A. 1ST. Ehrlich, on the certain- fire insurance policies, afórestatod, as hereinbefore stated, to have been assigned; ” and “ that the loss on the insurance policies aforedescribed lias been paid.” It will thus be seen that both by the provisions of the contract and by the allegations of the complaint the plaintiff was to be paid when the defendant received payment on the insurance policies of the loss sustained by Ehrlich. Of course the contract Was susceptible to parol proof to identify the, policies and thus show the loss to which that relates; but when it was ■ shown that Ehrlich assigned sixteen policies representing an aggregate insurance of $15,500, then, I think, there was left no ambiguity in the contract and the plaintiff could not recover without showing that the whole amount of the insurance had been collected, or that it had been collected so far as collectible; or that the defendant had not proceeded with due diligence in collecting it and that a reasonable time therefor had elapsed. So likewise under the allegations of the complaint the plaintiff was only entitled to recover on like proof, for that is the theory of the action as disclosed by the complaint,-and even though a recovery on another theory might have been sustained had the complaint been amended, or even though it might have been amended on appeal to sustain a recovery on *623another theory, it cannot be amended on appeal to bring about a reversal.
I, therefore, dissent from the reversal of the judgment, and vote to affirm it.
McLaughlin, J., concurred.
Judgment reversed, new trial ordered, costs to appellant to-abide event.